DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites the limitation "the one or more failed pixels" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is believed by the Examiner that claim 7 SHOULD depend on claim 6 and will examine the claim as such; however, appropriate correction is still required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 2012/0248982).
In regards to claim 11, Liao discloses of a method comprising: driving a plurality of lighting elements (for example see 30, 32, 34) of a vehicle headlamp (for example 10) based on information, wherein the information compensates for one or more failed elements of the plurality of lighting elements (for example see Figs 1, 5-6 and Paragraphs 0019-0033).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boecker et al. (US 11,173,829) in view of Liao (US 2012/0248982).
In regards to claim 1, Boecker discloses of a vehicle headlamp control circuit configured to control a vehicle headlamp comprising a plurality of lighting elements (for example see 102A-102D, 712, 714, 716, 718), the vehicle headlamp control circuit comprising: a memory (for example 806, see Fig 8 and Column 12 Line 43 - Column 13 Line 9, Column 14 Lines 12-23) that stores information for controlling the plurality of lighting elements; and a driver circuit (for example see 708, 710, 810) that drives the plurality of lighting elements based on the information, wherein the information compensates for one or more failed drivers (for example see Column 2 Line 23 - Column 3 Line 6, Column 10 Lines 1-37, Column 11 Line 62 – Column 12 Line 12).  
However, Boecker does not explicitly disclose of wherein the information compensates for one or more failed elements of the plurality of lighting elements. 
Liao discloses of a vehicle headlamp control circuit configured to control a vehicle headlamp comprising a plurality of lighting elements (for example see 30, 32, 34), the vehicle headlamp control circuit comprising: information for controlling the plurality of lighting elements (for example from malfunction unit 40); and a driver circuit (for example selection/control unit 44) that drives the plurality of lighting elements based on the information, wherein the information compensates for one or more failed lighting elements (for example see Figs 1, 5-6 and Paragraphs 0019-0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to compensate for a failed lighting element as taught by Liao for providing adequate illumination that enhances driver safety in the event of a lighting malfunction.
In regards to claim 2, Boecker in view of Liao disclose of the vehicle headlamp control circuit of claim 1, further comprising: a graphics processor unit (GPU, for example see 804 and Column 12 Lines 24-42 of Boecker; see 58 of Liao) that communicates bitmaps to the driver circuit (Boecker 708, 710, 810 and Liao 44), wherein the memory (806 of Boecker) is coupled to the GPU (for example see Boecker Fig 8 and Column 12 Line 13 – Column 14 Line 40) and the information is used by the GPU to adjust the bitmaps to compensate for the one or more failed elements/drivers of the plurality of lighting elements (for example see Boecker Figs 6-8, Column 12 Line 13-Column 14 Line 40 and Liao Figs 1, 5-6 and Paragraphs 0019-0033).  
In regards to claim 3, Boecker in view of Liao disclose of the vehicle headlamp control circuit of claim 1, wherein the memory is communicatively coupled to the driver circuit and the driver circuit receives bitmaps from a graphics processor unit (GPU, for example see 804 and Column 12 Lines 24-42 of Boecker; see 58 of Liao), wherein the driver circuit (Boecker 708, 710, 810 and Liao 44) adjusts the bitmaps based on based on the information in the memory (806 of Boecker) to compensate for the one or more failed elements of the plurality of lighting elements (for example see Boecker Figs 6-8, Column 12 Line 13-Column 14 Line 40 and Liao Figs 1, 5-6 and Paragraphs 0019-0033).  
In regards to claim 4, Boecker in view of Liao disclose of the vehicle headlamp control circuit of claim 1, wherein the memory is pre- configured to store locations of the failed elements (the memory would store locations for all elements, which would include location of any that fail).  
In regards to claim 5, Boecker in view of Liao disclose of the vehicle headlamp control circuit of claim 1, wherein the memory is configured with locations of the failed elements that are updated during operation of the vehicle headlamp control circuit in response to failure data received from the driver circuit (for example see Boecker Figs 6-8 and Liao Figs 1, 5-6, locations of the failed drivers/lighting elements determined and compensated with the other drivers/elements).  
In regards to claim 10, Boecker in view of Liao disclose of the vehicle headlamp control circuit of claim 1, wherein the plurality of lighting elements comprise individually controllable light emitting diodes (LEDs, for example see Boecker Fig 6 and Liao Fig 1).  
In regards to claim 21, Boecker discloses of a system comprising: a vehicle headlamp comprising a plurality of lighting elements (for example see 102A-102D, 712, 714, 716, 718); and a vehicle headlamp control circuit (for example see 740, 742) configured to control the vehicle headlamp, the vehicle headlamp control circuit comprising: a memory (for example 806, see Fig 8 and Column 12 Line 43 - Column 13 Line 9, Column 14 Lines 12-23) that stores information for controlling the plurality of lighting elements; and a driver circuit (for example see 708, 710, 810) that drives the plurality of lighting elements based on the information, wherein the information compensates for one or more failed drivers (for example see Column 2 Line 23 - Column 3 Line 6, Column 10 Lines 1-37, Column 11 Line 62 – Column 12 Line 12).  
However, Boecker does not explicitly disclose of wherein the information compensates for one or more failed elements of the plurality of lighting elements. 
Liao discloses of a system comprising: a vehicle headlamp comprising a plurality of lighting elements (for example see 30, 32, 34); and a vehicle headlamp control circuit (for example see malfunction unit 40) configured to control the vehicle headlamp, the vehicle headlamp control circuit comprising: information for controlling the plurality of lighting elements (from malfunction unit 40); and a driver circuit (for example selection/control unit 44) that drives the plurality of lighting elements based on the information, wherein the information compensates for one or more failed lighting elements (for example see Figs 1, 5-6 and Paragraphs 0019-0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to compensate for a failed lighting element as taught by Liao for providing adequate illumination that enhances driver safety in the event of a lighting malfunction.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2012/0248982) in view of Boecker et al. (US 11,173,829).
In regards to claim 12, Liao discloses of the method of claim 11 as found within the explanation above. 
However, Liao does not explicitly disclose of the method further comprising: storing the information in a memory.
Boecker discloses of a method comprising: driving a plurality of lighting elements (for example see 102A-102D, 712, 714, 716, 718) of a vehicle headlamp based on information, wherein the information compensates for one or more failed elements/drivers of the plurality of lighting elements; wherein the information is stored in a memory (for example 806, see Figs 6-8 and Column 2 Line 23 - Column 3 Line 6, Column 10 Lines 1-37, Column 11 Line 62 – Column 12 Line 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to store the information in a memory as taught by Boecker for storing the operational information of the vehicle headlamp such that it may operate safely.
In regards to claim 13, Liao in view of Boecker disclose of the method of claim 12, wherein the memory (806 of Boecker) is communicatively coupled to a graphics processor unit (GPU, for example see 804 and Column 12 Lines 24-42 of Boecker; see 58 of Liao) that communicates bitmaps to a driver circuit (for example Boecker 708, 710, 810 and Liao 44), the method further comprising: receiving a first bitmap in the GPU; adjusting the first bitmap to create a second bitmap based on the information; communicating the second bitmap to the driver circuit; and driving the plurality of lighting elements based on second bitmap (for example see Boecker Figs 6-8, Column 12 Line 13-Column 14 Line 40 and Liao Figs 1, 5-6 and Paragraphs 0019-0033).  
In regards to claim 14, Liao in view of Boecker disclose of the method of claim 12, wherein the memory is communicatively coupled to a driver circuit (for example Boecker 708, 710, 810 and Liao 44), the method further comprising: receiving a first bitmap at the driver circuit from a graphics processor unit (GPU, for example see 804 and Column 12 Lines 24-42 of Boecker; see 58 of Liao); adjusting the first bitmap to create a second bitmap based on the information; and driving the plurality of lighting elements based on second bitmap (for example see Boecker Figs 6-8, Column 12 Line 13-Column 14 Line 40 and Liao Figs 1, 5-6 and Paragraphs 0019-0033).  
In regards to claim 15, Liao in view of Boecker disclose of the method of claim 12, wherein the memory is pre-configured to store locations of the failed elements (the memory would store locations for all elements, which would include location of any that fail).  
In regards to claim 16, Liao in view of Boecker disclose of the method of claim 12, wherein the memory (806 of Boecker) is configured with locations of the failed elements in response to failure data, the method further comprising: determining the failure data via a driver circuit (for example Boecker 708, 710, 810 and Liao 44); and storing the failure data in the memory (Boecker 806, for example see Boecker Figs 6-8, Column 12 Line 13-Column 14 Line 40 and Liao Figs 1, 5-6 and Paragraphs 0019-0033).  
In regards to claim 17, Liao in view of Boecker disclose of the method of claim 16, wherein the memory (806 of Boecker) is communicatively coupled to the driver circuit (Boecker 708, 710, 810 and Liao 44) and the driver circuit receives bitmaps from a graphics processor unit (GPU, for example see 804 and Column 12 Lines 24-42 of Boecker; see 58 of Liao), the method further comprising: adjusting the bitmaps based on based on the failure data in the memory to compensate for the one or more failed elements of the plurality of lighting elements (for example see Boecker Figs 6-8, Column 12 Line 13-Column 14 Line 40 and Liao Figs 1, 5-6 and Paragraphs 0019-0033).  

Allowable Subject Matter
Claims 6-9 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 6, the prior art does not disclose of the vehicle headlamp control circuit of claim 1, wherein the information includes standard driving values for active pixels surrounded by other active pixels, and compensating driving values for one or more active pixels that are neighboring one or more failed pixels, wherein the compensating driving values are larger than the standard driving values so as to compensate for the one or more failed pixels, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 7 is also objected to as being dependent on claim 6.  
In regards to claim 8, the prior art does not disclose of the vehicle headlamp control circuit of claim 1, wherein the information comprises intensity values that correspond to duty cycles applied by the driver circuit in driving the plurality of lighting elements, wherein at least some of the intensity values are larger than other intensity values so as to compensate for one or more failed elements of the plurality of lighting elements, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 9, the prior art does not disclose of the vehicle headlamp control circuit of claim 1, wherein the information comprises gamma corrections applied by the driver circuit in driving the plurality of lighting elements so as to compensate for one or more failed elements of the plurality of lighting elements, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 18, the prior art does not disclose of the method of claim 11, wherein the information includes standard driving values for active pixels surrounded by other active pixels, and compensating driving values for one or more active pixels that are neighboring one or more failed pixels, wherein the compensating driving values are larger than the standard driving values so as to compensate for the one or more failed pixels, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 19, the prior art does not disclose of the method of claim 11, further comprising manufacturing the plurality of lighting elements, wherein manufacturing includes: determining a total number of failed pixels during a manufacturing stage; using the plurality of lighting elements in the vehicle headlamp system in response to the total number being below a threshold, wherein using includes driving the plurality of lighting elements based on the information; and discarding the plurality of lighting elements and using a different plurality of lighting elements in the vehicle headlamp system in response to the total number being above the threshold, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 20, the prior art does not disclose of the method of claim 11, further comprising: calibrating the plurality of lighting elements to measure cross-talk in a manufacturing stage; and defining the information based on the calibrating, nor would it have been obvious to one of ordinary skill in the art to do so.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844